          Case 3:19-cr-00248-JCH Document 4 Filed 10/03/19 Page 1 of 11


                                                                              ntted S1ates oistrid       , .
                                                                                 . , rir. '"If eonn~M \
                                                          U.S. Department of J , . ,,           Nf=.W HAWu-. ·
                                                                                                       1


                                                          United States Attorne,y              "L C} •{ 31 JO~                 20 .
                                                          DistrictofConnectic~~ ~                                          •
                                                                                          y.               eputy

                                                          Connecticut Financial Center         (203)821-3700
                                                          157 Church Street, 25'" Floor        Fax (203) 773-5376
                                                          New Haven, Connecticut 06510         111ww.justice.govlusao/ct




                                                          October 3, 2019
Martin J. Minnella, Esq.
Minnella, Tramuta, and Edwards, LLC
40 Middlebury Road
Middlebury, CT 06762                              "
              3 : ~C\ c..a..;24 ~ (:re... \:t         J
       Re:     United States v. Omayra Santiago

Dear Attorney Minnella:

       This letter confirms the plea agreement between your client, Omayra Santiago (the
"defendant"), and the United States Attorney's Office for the District of Connecticut (the
"Government") in this criminal matter.

THE PLEA AND OFFENSE

        In consideration for the benefits offered under this agreement, the defendant agrees to
waive her right to be indicted and to plead guilty to a one-count Information charging her with
theft and conversion of public money or property, in violation of 18 U.S.C. § 641.

       The defendant understands that, to be guilty of this offense, the following essential
elements must be satisfied:

        1. That the money or property belonged to the United States;

        2. That the defendant embezzled, stole, or converted the money or property to her own
           use or to someone else's use;

        3. That the defendant knowingly and willfully intended to deprive the United States of
           the use or benefit of the money or property; and

        4. That the value of the money or property was greater than $1 ,000.
          Case 3:19-cr-00248-JCH Document 4 Filed 10/03/19 Page 2 of 11
 Martin .J Minnella, Esq.
 Page2
 THE PENAL TIES

        Imprisonment

        This offense carries a maximum penalty of ten (10) years of imprisonment.

        Supervised Release

        In addition, the Court may impose a term of supervised release of not more than three (3)
years to begin after any term of imprisonment. 18 U.S.C. § 3583.

       The defendant understands that, should she violate any condition of supervised release,
she may be required to serve a further term of imprisonment of up to two (2) years per violation
pursuant to 18 U.S.C. § 3583 with no credit for time already spent on supervised release.



        This offense carries a maximum fine of $250,000. The defendant is also subject to the
alternative fine provision of 18 U.S.C. § 3571. Under this section, the maximum fine that may
be imposed on the defendant is the greatest of the following amounts: (1) twice the gross gain to
the defendant resulting from the offense; (2) twice the gross loss resulting from the offense; or
(3) $250,000.

        Special Assessment

       In addition, the defendant is obligated by 18 U.S.C. § 3013 to pay a special assessment of
$100 on each count of conviction. The defendant agrees to pay the special assessment to the
Clerk of the Court on the day the guilty plea is accepted.

       Restitution

        In addition to the other penalties provided by law, the Court must also order that the
defendant make restitution under 18 U.S.C. § 3663A, and the Government reserves its right to
seek restitution on behalf of victims consistent with the provisions of§ 3663A. The scope and
effect of the order of restitution are set forth in the attached Rider Concerning Restitution.
Restitution is payable immediately unless otherwise ordered by the Court.

        Regardless of restitution that may be ordered by the Court noted above, the defendant
agrees to make restitution in the amount of $146,752.86, less any credits for amounts the Social
Security Administration recovers prior to the date of sentencing. At sentencing, the Government
will provide the Court with the amount the Social Security Administration has recovered through
the date of sentencing.

       Interest, penalties and fines

       Unless otherwise ordered, should the Court impose a fine or restitution of more than
$2,500 as part of the sentence, interest will be charged on the unpaid balance of the fine or
          Case 3:19-cr-00248-JCH Document 4 Filed 10/03/19 Page 3 of 11
Martin J Minnella, Esq.
Page 3
restitution not paid within 15 days after the judgment date. 18 U.S.C. § 3612(f). Other penalties
and fines may be assessed on the unpaid balance of a fine or restitution pursuant to 18 U.S.C.
§ 3572(h), (i) and§ 3612(g).

        Forfeiture

        The defendant agrees that by virtue of her plea of guilty she waives any rights or cause of
action to claim that she is a "substantially prevailing party" for the purpose of recovery of
attorney fees and other litigation costs in any related forfeiture proceeding pursuant to 28 U.S.C.
§ 2465(b)(l).

THE SENTENCING GUIDELINES

       Applicability

         The defendant understands that the Court is required to consider any applicable
Sentencing Guidelines as well as other factors enumerated in 18 U.S.C. § 3553(a) to tailor an
appropriate sentence in this case and is not bound by this plea agreement. The defendant agrees
that the Sentencing Guideline determinations will be made by the Court, by a preponderance of
the evidence, based upon input from the defendant, the Government, and the United States
Probation Office. The defendant further understands that she has no right to withdraw her guilty
plea if her sentence or the Guideline application is other than she anticipated, including if the
sentence is outside any of the ranges set forth in this agreement.

       Acceptance of Responsibility

        At this time, the Government agrees to recommend that the Court reduce by two (2)
levels the defendant's adjusted offense level under§ 3El.l(a) of the Sentencing Guidelines,
based on the defendant's prompt recognition and affirmative acceptance of personal
responsibility for the offense. Moreover, should the defendant qualify for a decrease under §
3El. l(a) and her offense level determined prior to the operation of subsection (a) is level 16 or
greater, the Government will file a motion with the Court pursuant to§ 3El. l(b) which
recommends that the Court reduce the defendant's Adjusted Offense Level by one (1) additional
level based on her prompt notification of her intention to enter a plea of guilty. The defendant
understands that the Court is not obligated to accept the Government's recommendations on the
reductions.

        The above-listed recommendations are conditioned upon the defendant's affirmative
demonstration of acceptance ofresponsibility, by (1) truthfully admitting the conduct comprising
the offense(s) of conviction and truthfully admitting or not falsely denying any additional
relevant conduct for which the defendant is accountable under § 1B 1.3 of the Sentencing
Guidelines, and (2) disclosing to the United States Attorney's Office and the United States
Probation Office a complete and truthful financial statement detailing the defendant's financial
condition. The defendant expressly authorizes the United States Attorney's Office to obtain a
credit report concerning the defendant.
          Case 3:19-cr-00248-JCH Document 4 Filed 10/03/19 Page 4 of 11
Martin J Minnella, Esq.
Page 4

        In addition, the Government expressly reserves the right to seek denial of the adjustment
for acceptance of responsibility if the defendant engages in any acts, unknown to the
Government at the time of the signing of this agreement, which (1) indicate that the defendant
has not terminated or withdrawn from criminal conduct or associations ( § 3 E 1.1 of the
Sentencing Guidelines); (2) could provide a basis for an adjustment for obstructing or impeding
the administration of justice (§ 3C 1.1 of the Sentencing Guidelines); or (3) constitute a violation
of any condition ofrelease. Moreover, the Government reserves the right to seek denial of the
adjustment for acceptance of responsibility if the defendant seeks to withdraw her guilty plea or
takes a position at sentencing, or otherwise, which, in the Government's assessment, is
inconsistent with affirmative acceptance of personal responsibility. The defendant understands
that she may not withdraw her plea of guilty if, for the reasons explained above, the Government
does not make one or both of the recommendations or seeks denial of the adjustment for
acceptance ofresponsibility.

        Stipulation

         Pursuant to § 6B 1.4 of the Sentencing Guidelines, the defendant and the Government
have entered into the attached stipulation, which is a part of this plea agreement. The defendant
understands that this stipulation does not set forth all of the relevant conduct and characteristics
that may be considered by the Court for purposes of sentencing. The defendant understands that
this stipulation is not binding on the Court. The defendant also understands that the Government
and the United States Probation Office are obligated to advise the Court of any additional
relevant facts that subsequently come to their attention.

       Guideline Stipulation

       The parties agree as follows:

       The Guidelines Manual in effect on the date of sentencing is used to determine the
applicable Guidelines range.

        The defendant's base offense level under U.S.S.G. § 2B 1.1 is six (6). That level is
increased by eight (8) levels under 2B 1.1 (b)( 1)(E) to reflect aggregate losses of more than
$95,000 but less than $150,000. Two (2) levels are 8ubtracted under U.S.S.G. § 3El.1 for
acceptance ofresponsibility, as noted above, resulting in a total offense level of twelve (12).

       Based on an initial assessment, the parties agree that the defendant falls within Criminal
History Category I. The parties reserve the right to recalculate the defendant's Criminal History
Category and corresponding sentencing ranges if this initial assessment proves inaccurate.

        A total offense level twelve (12), assuming a Criminal History Category I, would result in
a range often (10) to sixteen (16) months of imprisonment (sentencing table) and a fine range of
$5,500 to $55,000, U.S.S.G. § 5El.2(c)(3). The defendant is also subject to a supervised release
term of one (1) year to three (3) years. U.S.S.G. § 5Dl .2.
          Case 3:19-cr-00248-JCH Document 4 Filed 10/03/19 Page 5 of 11
 Martin J Minnella, Esq.
 Page 5
        The Government and the defendant reserve their rights to seek a departure or a non-
 Guidelines sentence, and both sides reserve their right to object to a departure or a non-
 Guidelines sentence.

        The defendant understands that the Court is not bound by this agreement on the Guideline
ranges specified above. The defendant further understands that she will not be permitted to
withdraw the guilty plea if the Court imposes a sentence outside any of the ranges set forth in
this agreement.

        In the event the United States Probation Office or the Court contemplates any sentencing
calculations different from those stipulated by the parties, the parties reserve the right to respond
to any inquiries and make appropriate legal arguments regarding the proposed alternate
calculations. Moreover, the parties reserve the right to defend any sentencing determination,
even if it differs from that stipulated by the parties, in any post-sentencing proceeding.

        Information to the Court

        The Government reserves its right to address the Court with respect to an appropriate
sentence to be imposed in this case. Moreover, the Government will discuss the facts of this
case, including information regarding the defendant's background and character, 18 U.S.C.
§ 3661, with the United States Probation Office and will provide the Probation Officer with
access to material in its file, with the exception of grand jury material.

WAIVER OF RIGHTS

       The defendant acknowledges and agrees that she is knowingly, intelligently, and
voluntarily waiving the following rights:

        Waiver of Right to Indictment

        The defendant understands that she has the right to have the facts of this case presented to
a federal grand jury, consisting of between sixteen and twenty-three citizens, twelve of whom
would have to find probable cause to believe that she committed the offense set forth in the
Information before an indictment could be returned. The defendant acknowledges that she is
waiving her right to be indicted.

        Waiver of Trial Rights and Consequences of Guilty Plea

       The defendant understands that she has the right to be represented by an attorney at every
stage of the proceeding and, if necessary, one will be appointed to represent her.

         The defendant understands that she has the right to plead not guilty or to persist in that
plea if it has already been made, the right to a public trial, the right to be tried by a jury with the
assistance of counsel, the right to confront and cross-examine the witnesses against her, the right
not to be compelled to incriminate herself, the right to testify and present evidence, and the right
to compel the attendance of witnesses to testify in her defense. The defendant understands that
          Case 3:19-cr-00248-JCH Document 4 Filed 10/03/19 Page 6 of 11
 Martin .J Minnella, Esq.
 Page 6
by pleading guilty she waives those rights and that, if the plea of guilty is accepted by the Court,
there will not be a further trial of any kind.

        The defendant understands that, if she pleads guilty, the Court may ask her questions
about each offense to which she pleads guilty, and if she answers those questions falsely under
oath, on the record, and in the presence of counsel, her answers may later be used against her in a
prosecution for perjury or making false statements.

        Waiver of Statute of Limitations

        The defendant agrees that, should the conviction following defendant's guilty plea be
vacated for any reason, then any prosecution that is not time-barred by the applicable statute of
limitations on the date of the signing of this plea agreement (including any indictment or counts
the Government has agreed to dismiss at sentencing pursuant to this plea agreement) may be
commenced or reinstated against the defendant, notwithstanding the expiration of the statute of
limitations between the signing of this plea agreement and the commencement or reinstatement
of such prosecution. The defendant agrees to waive all defenses based on the statute of
limitations with respect to any prosecution that is not time-barred on the date the plea agreement
is signed.

        Waiver of Right to Challenge Conviction

         The defendant acknowledges that under certain circumstances she is entitled to challenge
her conviction. By pleading guilty, the defendant waives her right to appeal or collaterally attack
her conviction in any proceeding, including but not limited to a motion under 28 U.S.C. § 2255
and/or § 2241. In addition to any other claims she might raise, the defendant waives her right to
challenge her conviction based on ( 1) any non-jurisdictional defects in the proceedings before
entry of this plea, (2) a claim that the statute(s) to which the defendant is pleading guilty is
unconstitutional, and (3) a claim that the admitted conduct does not fall within the scope of the
statute. This waiver does not preclude the defendant from raising a claim of ineffective
assistance of counsel in an appropriate forum.

       Waiver of Right to Appeal or Collaterally Attack Sentence

        The defendant acknowledges that under certain circumstances, she is entitled to challenge
her sentence. In consideration for the benefits offered under this agreement, the defendant agrees
not to appeal or collaterally attack the sentence in any proceeding, including but not limited to a
motion under 28 U.S.C. § 2255 and/or§ 2241 if that sentence does not exceed sixteen (16)
months of imprisonment, a three-year term of supervised release, a $100 special assessment, a
$55,000 fine, and restitution in the amount of $146,752.86, even if the Court imposes such a
sentence based on an analysis different from that specified above. Similarly, the Government
will not appeal a sentence imposed within or above the stipulated sentencing range. The
Government and the defendant agree that this waiver applies regardless of whether the term of
imprisonment is imposed to run consecutively to or c.,oncurrently with, in whole or in part, the
undischarged portion of any other sentence that has been imposed on the defendant at the time of
sentencing in this case. Fmihermore, the parties agree that any challenge to the defendant's
          Case 3:19-cr-00248-JCH Document 4 Filed 10/03/19 Page 7 of 11
Martin J Minnella, Esq.
Page 7
sentence that is not foreclosed by this provision will be limited to that portion of the sentencing
calculation that is inconsistent with (or not addressed by) this waiver. This waiver does not
preclude the defendant from raising a claim of ineffective assistance of counsel in an appropriate
forum.

ACKNOWLEDGMENT OF GUILT AND VOLUNTARINESS OF PLEA

        The defendant acknowledges that she is entering into this agreement and is pleading
guilty freely and voluntarily because she is guilty. The defendant further acknowledges that she
is entering into this agreement without reliance upon any discussions between the Government
and her (other than those described in the plea agreement letter), without promise of benefit of
any kind (other than the concessions contained in the plea agreement letter), and without threats,
force, intimidation, or coercion of any kind. The defendant further acknowledges her
understanding of the nature of the offense to which she is pleading guilty, including the penalties
provided by law. The defendant also acknowledges her complete satisfaction with the
representation and advice received from her undersiEned attorney. The defendant and her
undersigned counsel are unaware of any conflict of interest concerning counsel's representation
of the defendant in the case.

SCOPE OF THE AGREEMENT

        The defendant acknowledges that this agreement is limited to the undersigned parties and
cannot bind any other federal authority, or any state or local authority. The defendant
acknowledges that no representations have been made to her with respect to any civil or
administrative consequences that may result from this plea of guilty because such matters are
solely within the province and discretion of the specific administrative or governmental entity
involved. Finally, the defendant acknowledges that this agreement has been reached without
regard to any civil tax matters that may be pending or which may arise involving her.

COLLATERAL CONSEQUENCES

         The defendant understands that she will be adjudicated guilty of each offense to which
she has pleaded guilty and will be deprived of certain rights, such as the right to hold public
office, to serve on a jury, to possess firearms and ammunition, and in some states, the right to
vote. Further, the defendant understands that if she is not a citizen of the United States, a plea of
guilty may result in removal from the United States, denial of citizenship, and denial of
admission to the United States in the future. The defendant understands that pursuant to section
203(b) of the Justice For All Act, the Federal Bureau of Prisons or the United States Probation
Office will collect a DNA sample from the defendant for analysis and indexing. Finally, the
defendant understands that the Government reserves the right to notify any state or federal
agency by which she is licensed, or with which she does business, as well as any current or
future employer of the fact of her conviction.
         Case 3:19-cr-00248-JCH Document 4 Filed 10/03/19 Page 8 of 11

Martin J Minnella, Esq.
Page 8
SATISFACTION OF FEDERAL CRIMINAL LIABILITY; BREACH

         The defendant's guilty plea, if accepted by the Court, will satisfy the federal criminal
liability of the defendant in the District of Connecticut as a result of her participation in the
criminal conduct that forms the basis of the Information in this case.

         The defendant understands that if, before sentencing, she violates any term or condition
of this agreement, engages in any criminal activity, or fails to appear for sentencing, the
Government may void all or part of this agreement. If the agreement is voided in whole or in
part, the defendant will not be permitted to withdraw her guilty plea.

NO OTHER PROMISES

         The defendant acknowledges that no other promises, agreements, or conditions have been
entered into other than those set forth in this plea agreement, and none will be entered into unless
set forth in writing, signed by all the parties.

       This letter shall be presented to the Court, in open court, and filed in this case.

                                              Very truly yours,

                                              JOHN II. DURHAM
                                              UN~                             EY
                                              MARGARET M. DONOVAN
                                              ASSISTANT UNITED STATES ATTORNEY


         The defendant certifies that she has read this plea agreement letter and its attachment(s)
or has had it read or translated to her, that she has had ample time to discuss this agreement and
its attachment(s) with counsel and that she fully understands and accepts its terms.


                                                         OC!Jf>e/ 3/1 c:1019
                                                      Date
         Case 3:19-cr-00248-JCH Document 4 Filed 10/03/19 Page 9 of 11

Martin J Minnella, Esq.
Page 9

        STIPULATION OF OFFENSE CONDUCT AND RELEVANT CONDUCT

       The defendant and the Government stipulate to the following offense conduct and
relevant conduct that give rise to the defendant's agreement to plead guilty to the Information:

       1. The defendant Omayra Santiago, a resident of Waterbury, Connecticut, received
          monthly Social Security benefits from the Social Security Administration ("SSA") in
          the form of Supplemental Security Income ("SSI") from approximately 2005 to 2018.
          The defendant was the representative payee of her children's SSI benefits. The
          defendant completed multiple applications and subsequent redeterminations for those
          benefits wherein she made false statements in order to convert money from the SSA to
          her own use. The applications and redeterminations were completed either in person
          or over the phone with a representative of the SSA. The defendant represented to the
          SSA that her household's income, resources, and living arrangements caused the
          children to be eligible for SSI benefits.

       2. The annual benefits SANTIAGO received each year ranged from $2,250 to $17,144.16.
          In total, the defendant fraudulently obtained and converted to her own use
          approximately $146,752.86 of SSI benefits. On each of her applications and
          redeterminations, the defendant affirmed-either in writing or orally-that "under the
          penalty of perjury that all the information on [the application or redetermination] is true
          and correct to the best of [the defendant's] knowledge." The defendant was also
          informed, verbally and/or in writing, that if she "knowingly gives a false or misleading
          statement about a material fact in [an application or redetermination, or causes someone
          else to do so," than she is "commit[ting] a crime and may be sent to prison or may face
          other penalties, or both." The defendant knew she was giving false and misleading
          statements about material facts. These false statements include, but are not limited to
          the following:

       3. On or about November 21, 2008, SANTIAGO orally completed a redetermination for
          her child, B. T. In the redetermination, SANTIAGO made statements, under penalty of
          pe1jury, about her child, B.T.'s, living arrangements as of April 1, 2003. She stated
          that B. T. "does not get help or money from any person not living with her" and that
          B.T.'s household consisted only of B.T., SANTIAGO and her other child, J.T. In fact
          this statement was false because, B.T. and J.T. were claimed as dependents on the tax
          returns of their father, E.T., for the year 2005. Further, E.T.'s tax returns claimed that
          B.T. and J.T. lived with him in his household.

      4. On or about September 10, 2013, SANTIAGO orally completed a redetermination for
         her child, J.T. SANTIAGO declared, under penalty of pe1jury, that "[n]o one in the
         household was a parent or child of ... the landlord[.]" She also listed only herself and
         her two children, B.T. and J.T., as members of the household. In fact, this statement
         was false because the home where SANTIAGO and her children lived was owned by
         the children's father, E.T, who also resided with SANTIAGO, B.T. and J.T. in that
         home.
        Case 3:19-cr-00248-JCH Document 4 Filed 10/03/19 Page 10 of 11

Martin J Minnella, Esq.
Page JO
       5. In 2013, SANTIAGO and E.T. had a third child, E.G.T. On or about March 23, 2015 ,
          SANTIAGO completed and signed a written application for SSI benefits on behalf of
          E.G.T. SANTIAGO declared, under penalty of perjury, that "[n]o one in the household
          was a parent or child of . .. the landlord" and that she "rents the home where she lives"
          for $1,000 monthly. In fact, this statement was false because the home where
          SANTIAGO and her children lived was owned by the children' s father, E.T. , who also
          resided with SANTIAGO, B.T., J.T., and E. G.T. in that home. Further, E.T.' s tax
          returns for the year 2015 claimed SANTIAGO, J.T. , B.T. , and E.G.T. as dependents,
          and indicated that they lived in his household.

       6. In or around January 2017, SANTIAGO received approximately $220,000 from the
          settlement of civil lawsuit. She deposited over $190,000 into a personal savings
          account and never disclosed her receipt of the money to the SSA. In each of the
          applications and redeterminations that SANTIAGO had completed between 2005 and
          2018, she provided oral attestations where she acknowledged a responsibility that she
          "must report to Social Security" if the "value of [the SSI recipient' s] resources goes
          over $2,000" or if the "amount of money (or checks or any other type of payment) [the
          SSI recipient] receives from someone or someplace goes up or down, or [the SSI
          recipient] starts to receive money." SANTIAGO understood that she was required to
          report the money she received from her civil settlement to the SSA and chose not to
          report it. SANTIAGO collected approximately $12,485.00 in SSI benefits in 2017.

        This written stipulation is part of the plea agreement. The defendant and the Government


c[[wifu :nr;.
reserve their right to present additional offense conduct and relevant conduct to the Court in

                                                ~
OMA YRA       NTIAGO                        MARGARET M. DONOVAN
                                            ASSISTANT UNITED STATES ATTORNEY
         Case 3:19-cr-00248-JCH Document 4 Filed 10/03/19 Page 11 of 11

Martin J Minnella, E\'q.
Page I I

                            RIDER CONCERNING RESTITUTION

       The Court shall order that the defendant make restitution under 18 U.S.C. § 3663A as
follows:

1. If the offense resulted in damage to or loss or destruction of property of a victim of the
   offense:

   A.   Return the property to the owner of the property or someone designated by the owner; or

   B.   If return of the property is impossible, impracticable, or inadequate, pay an amount equal
        to:

        The greater of -
        (I) the value of the property on the date of the damage, loss, or destruction; or
        (II) the value of the property on the date of sentencing, less the value as of the date the
             property is returned.

2. In the case of an offense resulting in bodily injury to a victim -

    A. Pay an amount equal to the costs of necessary medical and related professional services
       and devices related to physical, psychiatric, and psychological care; including non-
       medical care and treatment rendered in accordance with a method of healing recognized
       by the law of the place of treatment;

    B. Pay an amount equal to the cost of necessary physical and occupational therapy and
        rehabilitation; and

    C. Reimburse the victim for income lost by such victim as a result of such offense;

3. In the case of an offense resulting in bodily injury that results in the death of the victim, pay
   an amount equal to the cost of necessary funeral and related services; and

4. In any case, reimburse the victim for lost income and necessary child care, transportation,
   and other expenses incurred during participation in the investigation or prosecution of the
   offense or attendance at proceedings related to the offense.

         The order of restitution has the effect of a civil judgment against the defendant. In
addition to the Court-ordered restitution, the Court may order that the conditions of its order of
restitution be made a condition of probation or supervised release. Failure to make restitution as
ordered may result in a revocation of probation, 18 U.S.C. § 3565, or a modification of the
conditions of supervised release, 18 U.S.C. § 3583(e). Failure to pay restitution may also result
in the defendant being held in contempt, or the defendant's re-sentencing to any sentence which
might originally have been imposed by the Court. See 18 U.S.C. §§ 3613A, 3614.
